This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, it is ordered and adjudged by the Court that the writ of error in this cause be and the same is hereby dismissed because of the failure of the plaintiff in error to comply with the requirements of Rule 20, as amended November 5, 1930.
BUFORD, C. J., and ELLIS and BROWN, J. J., concur.